IN THE COMMONWEALTH COURT OF PENNSYLVANIA

Ruggieri Enterprises, LLC d/b/a          :
Spherion, Zurich American Insurance      :
Company, and Gallagher Bassett           :
Services,                                :
                   Petitioners           :
                                         :
      v.                                 : No. 297 C.D. 2021
                                         :
Kale Teudhope (Workers’                  :
Compensation Appeal Board),              :
                Respondent               : Submitted: March 18, 2022

BEFORE:      HONORABLE RENÉE COHN JUBELIRER, President Judge
             HONORABLE ELLEN CEISLER, Judge
             HONORABLE STACY WALLACE, Judge

OPINION NOT REPORTED

MEMORANDUM OPINION BY
JUDGE CEISLER                              FILED: September 19, 2022

      Ruggieri Enterprises, LLC d/b/a Spherion, Zurich American Insurance
Company, and Gallagher Bassett Services (collectively, Spherion) petition this
Court for review of the February 18, 2021, Order of the Workers’ Compensation
Appeal Board (Board), which affirmed an order by a Workers’ Compensation Judge
(WCJ) denying Spherion’s Review and Joinder Petitions (collectively, Petitions).
Through the Petitions, Spherion, a staffing agency, sought to relieve itself of liability
for workers’ compensation benefits it paid for a work injury sustained by its former
employee, Kale Teudhope (Claimant). Spherion argues that Intervenors, Streuber
Transportation, Inc. and its insurer (collectively, Streuber), are liable for Claimant’s
workers’ compensation benefits, because Streuber was Claimant’s employer at the
time Claimant was injured. After careful review, we affirm.
                                        I. Background
       On April 28, 2018, Claimant was severely injured in a fall while working at a
furniture warehouse owned and operated by Streuber. Certified Record (C.R.), Item
No. 15, WCJ Decision, Findings of Fact (F.F.) No. 5. Spherion first assigned
Claimant to Streuber’s warehouse from November 14, 2017 until December 29,
2017, when it assigned him to a different client. Id. Claimant returned to Streuber
on February 23, 2018, and worked there until he sustained his work injury on April
28, 2018. Id. Spherion accepted liability for the work injury through issuance of a
Notice of Compensation Payable (NCP), pursuant to the Workers’ Compensation
Act (Act).1 C.R., Item No. 40.
       On October 2, 2019, Spherion filed a Petition to Review Compensation
Benefits (Review Petition), alleging that the NCP was materially incorrect and that
Claimant was not a Spherion employee at the time of his work injury. C.R., Item
No. 9. Spherion also filed a Petition for Joinder of Additional Defendant (Joinder
Petition), seeking to add Streuber as an additional employer.2 C.R., Item No. 12.
Streuber denied the allegations. C.R., Items Nos. 11, 14.
       In support of its Petitions, Spherion presented the live testimony of Amy
Decker, its staffing specialist, and Bryan Chaffee, its business manager. In response,

       1
           Act of June 2, 1915, P.L. 736, as amended, 77 P.S. §§ 1-1041.4, 2501-2710.

       2
          Spherion had previously filed a joinder petition naming the John V. Schultz Company
(Schultz) as an additional employer. C.R., Item No. 4. Schultz is an Erie, Pennsylvania-based
furniture retailer under common ownership with Streuber. F.F. No. 10. Additionally, Spherion
had filed a review petition that did not name an additional employer. C.R., Item No. 2. Before
the WCJ reached her decision, the parties stipulated that Streuber was the only properly named
defendant. F.F. No. 12. The WCJ dismissed the earlier two petitions on that basis. Id.
        The record contains numerous references to Schultz, and some witnesses refer to the two
companies interchangeably. For the sake of clarity, we refer here only to Streuber whenever
possible.



                                                2
Streuber presented the live testimony of Michael Hayes, its warehouse manager,
Scott Perry, Claimant’s immediate supervisor at Streuber’s warehouse, and Hudson
Harrison, Streuber’s quality control specialist.3
                                  A. Spherion’s Evidence
                               1. Amy Decker’s Testimony
       Amy Decker testified that her duties at Spherion included recruiting,
interviewing, and screening candidates for its client companies. C.R., Item No. 20,
Notes of Testimony (N.T.), 3/26/19, at 13. With regard to Spherion’s relationship
with Streuber, Ms. Decker recalled that she was tasked with hiring candidates for
“light, industrial” work at a furniture warehouse. Id. at 14. If a Spherion employee
assigned to Streuber did not perform adequately, Streuber was to notify Spherion
directly. Id. at 17. Spherion, in turn, would reassign the employee to a different
assignment. Id. at 17-18. Spherion also provided employees’ paychecks, after
verifying with Streuber the number of hours worked each pay period. Id. at 33.
Once an employee had worked at the assignment for 450 hours, the client company
had the option of hiring that employee. Id. at 74.
       On November 14, 2017, Claimant first visited Spherion’s office in search of
work. Id. at 19. After Claimant completed a job application and related his work
history, Ms. Decker advised Claimant that Spherion’s workers’ compensation policy
required all work injuries to be reported to Spherion. Claimant signed Spherion’s
employment policies, one of which required Claimant to acknowledge that he was a


       3
         Another witness called by Streuber was Matthew Schultz, a co-owner of both Streuber
and Schultz. C.R., Item No. 22, Notes of Testimony (N.T.), 10/1/19, at 6. In his testimony, Mr.
Schultz described the relationship between the two companies and explained that, although they
were under common ownership, Schultz was not responsible for management of Streuber’s
warehouse. Id. at 14-32. As Spherion did not appeal the dismissal of the petition against Schultz,
Mr. Schultz’s testimony is not further summarized below.


                                                3
Spherion employee, and that he would notify Spherion if he would be late or absent
from his assignment, “or to address any employment issues.” Id. at 55-56. In
Paragraph 15 of Spherion’s employment policies Claimant acknowledged that he
was “employed by Spherion and not a client to which [he might] be assigned and
[Claimant was] not eligible to participate in any client profit-sharing, pension,
welfare benefit, bonus[,] or other compensation or benefit plan of a client made
available to their client’s direct employees.” Id. at 58.
      Ms. Decker testified that in April 2018, Streuber notified her that it was
sufficiently impressed with Claimant’s performance and inquired about hiring him.
Id. at 75. Claimant completed the required 450 hours by April 23, 2018, the date
Claimant sustained the work injury. Id. at 76.
                           2. Bryan Chaffee’s Testimony
      Bryan Chaffee testified that Spherion’s relationship with Streuber began when
he contacted Streuber during a series of sales calls to area businesses. C.R., Item
No. 21, N.T., 5/14/19, at 10.       During contract negotiations between the two
companies, Mr. Chaffee performed a site inspection of the Streuber warehouse. Id.
at 12. He noted during inspection that Spherion would not permit its employees to
operate neither the box trucks used by Streuber to make home deliveries, nor the
warehouse’s powered industrial trucks (PITs). Id. at 14. As part of these contract
negotiations with Streuber, Mr. Chaffee also required that Streuber seek his
approval, in writing, before changing an employee’s work position. Id. at 16. Mr.
Chaffee also agreed that the use of any equipment by an employee of his company
required his authorization. Id. at 45. In addition, Spherion’s permission was
required before any of its employees worked in certain circumstances, including
more than three feet above floor level. Id. at 45-47.



                                           4
      During his first stint at Streuber in November and December of 2017,
Claimant worked as a materials handler, which primarily entailed the unloading of
incoming delivery trucks. Id. at 13, 20. On February 20, 2018, a Streuber manager
requested Claimant’s return to the warehouse. Id. at 20. Spherion initially denied
the request, since Claimant had been assigned to a different company, but Spherion
assigned him to Streuber when that job ended. Id. at 21.
      Upon Claimant’s return, a Streuber manager asked Mr. Chaffee about the
prospect of Claimant using PITs. Id. Mr. Chaffee responded that Spherion would
allow its employees to use such equipment, but that any use of scissor lifts required
proper training and the use of a safety harness. Id. at 21. He attached a packet of
Spherion training materials in his reply, including “a basic PIT test,” stating, “I [am]
sure you have similar material available as well.” Id. at 59. Mr. Chaffee received
no confirmation from Streuber that Claimant had completed training for the position,
nor did he ask Streuber whether Claimant had completed any. Id. at 83. Mr. Chaffee
said that he was unaware that Claimant had actually changed his work duties until
reviewing video footage from the warehouse on the date of the work injury. Id. at
84.
      Mr. Chaffee acknowledged that, for several months following Claimant’s
injury, Spherion continued assigning its employees to Streuber. Id. at 62. Mr.
Chaffee acknowledged difficulty in keeping those assignments filled, but explained
that Spherion could not pull employees on other assignments to place them at
Streuber, if asked to do so. Id. Mr. Chaffee also recalled a renewed discussion with
Streuber management about the job duties of its temporary workers in November
2018. Id. at 69. As part of that discussion, Mr. Chaffee declined Streuber’s request
to allow Spherion employees to lift more than 100 pounds. Id. at 70-71. Mr. Chaffee



                                           5
also acknowledged that he specified, in writing, that no Spherion employees would
be permitted to work more than six feet off the ground.4 Id. at 71.
                                  B. Streuber’s Evidence
                              1. Michael Hayes’ Testimony
       Michael Hayes described the various job functions of workers in the Streuber
warehouse. C.R., Item No. 20, N.T., 3/26/19, at 82. When furniture deliveries arrive
at the facility, “receiving handlers” unload the trucks. Id. at 82-83. “Delivery prep
handlers,” on the other hand, prepare trucks for outgoing deliveries to retail
customers. Id. “Pickers” use a forklift-like vehicle to either stock or remove freight
from shelves located throughout the warehouse. Id. at 85-86. Mr. Hayes clarified
that “picker” is not a distinct job title, but a way of referring to handlers who have
been trained to operate the necessary equipment. Id. at 83, 102.
       When Claimant began his first assignment at Streuber in November 2018, Mr.
Hayes recalled that he worked in a sort of “hybrid” position, helping as a receiver in
the morning and with delivery prep in the afternoon. Id. at 91-92. Mr. Hayes
ensured that Claimant’s duties remained within the bounds prescribed by Bryan
Chaffee during his walk-through inspection. Id. at 85. To conform to Mr. Chaffee’s
instructions, Claimant was permitted to help unload trucks and prepare outgoing
deliveries, but not to operate the picker equipment. Id. at 84. Mr. Chaffee explained
to Mr. Hayes that Streuber would need to pay Spherion a higher rate for workers
handling that equipment because Spherion had its own insurance criteria. Id. at 86.




       4
         Mr. Chaffee was referring to an e-mail message dated November 14, 2018, and addressed
to a Streuber manager, in which Mr. Chaffee states: “As we discussed: We had an injury, and
Spherion employees can NEVER operate the scissor lift or be [six feet] or higher above the ground.
This process can only occur once hired on.” C.R., Item No. 33.


                                                6
       When Mr. Hayes requested Claimant’s assignment to the warehouse in
February 2018, Mr. Hayes was aware that Spherion employees had previously been
forbidden to operate picking equipment.                Id. at 94. He therefore “requested
permission to train [Claimant] as a picker.”5 Id. at 93. After Mr. Hayes received
Mr. Chaffee’s permission and Claimant returned to Streuber, Mr. Hayes
immediately had him begin picker training. Id. at 94. Mr. Hayes acknowledged that
he received training materials from Mr. Chaffee but explained that Streuber trained
Claimant with materials supplied by Crown, the equipment manufacturer, consistent
with Streuber’s training of its own employees. Id. at 105, 118.
       In Mr. Hayes’ view, Claimant did not perform job duties that were not
expressly approved by Mr. Chaffee, and each of Claimant’s duties was either
demonstrated or explained during Mr. Chaffee’s walk-through inspection. Id. at 87.
       Mr. Hayes acknowledged that Streuber had been cited by the federal
Occupational Safety and Health Administration (OSHA) following Claimant’s
injury.6 Id. at 114. Mr. Hayes did not invite Mr. Chaffee or another Spherion

       5
         Although Mr. Chaffee’s reply is discussed above, the original e-mail message from
Streuber requesting Claimant’s services is not contained in the certified record.

       6
          On May 1, 2018, in response to Claimant’s work injury, officials from the federal
Occupational Safety and Health Administration (OSHA) performed an inspection of the Streuber
warehouse. C.R., Item No. 30, OSHA Inspection Report. The Report stated that “the extent of
responsibility under the law for staffing agencies and host employers is dependent on the specific
facts of each case,” but also that “staffing agencies and host employers are jointly responsible for
maintaining a safe work environment for temporary workers.” Id. (emphasis in original).
        Inspectors concluded that Streuber had committed two workplace safety violations. Id.
The first was Streuber’s failure to ensure that anyone working on a walking surface with an
unprotected edge located more than four feet above a lower level was protected from falling by
guardrail systems, safety net systems, or personal fall arrest systems, pursuant to 29 C.F.R.
§ 1910.28(b)(1)(i). Id. The second was the failure to train workers using personal fall protection
systems in “procedures to minimize/recognize fall hazards and the correct installation, donning,
inspection, and use” of those systems, pursuant to 29 C.F.R. § 191.30(a)(3). A fine of $11,641.00
(Footnote continued on next page…)

                                                 7
representative to take part in the investigation; only Mr. Hayes and representatives
of Streuber met with OSHA officials. Id. at 117.
                                2. Scott Perry’s Testimony
       At the time of Claimant’s injury, Scott Perry was serving as Streuber’s
delivery prep manager. C.R., Item No. 21, N.T., 5/14/19, at 92. Mr. Perry explained
some of Claimant’s day-to-day duties and the equipment he used. During his first
assignment at Streuber, Claimant performed general handling duties for both the
receiving and delivery prep areas, for which the only necessary tool was a box cutter.
Id. at 123. Streuber expected workers to bring in box cutters but made some
available on loan if the workers forgot their own. Id. at 123-24. Some of the job
functions in which Claimant assisted ordinarily required driving a Streuber vehicle,
but Claimant “couldn’t get certified because he was a temp.” Id. at 96.
       Mr. Perry reiterated that when Claimant assumed picking duties upon his
return to Streuber, his job description and pay rate remained the same. The only
change was the equipment that Claimant was permitted to use after receiving his
certification from Mr. Hayes. Id. at 106. Mr. Perry indicated that the forklift type
vehicle used for picking is a type of “PIT machinery.” Id. at 107. He also explained
that workers engaged in picking duties wore a safety harness, which attaches to the
body via a lanyard. Id. at 111-12.
                            3. Hudson Harrison’s Testimony
       Hudson Harrison testified that he was the Streuber employee primarily
responsible for onboarding and training new workers. C.R., Item No. 21, 5/14/19
N.T. at 135. Mr. Harrison also accompanied Mr. Chaffee on his walk-through
inspection in November 2017. Id. at 144. After visiting the receiving and prep

was initially assessed against Streuber, which was later reduced to $8,150.00. C.R., Item No. 39,
Streuber OSHA Payment.


                                               8
departments, Mr. Harrison took Mr. Chaffee through the racking area, where the
furniture is shelved and unshelved by workers using picking equipment. Id. at 145.
In each area of the warehouse, Mr. Harrison explained or demonstrated the relevant
job functions of each position. Id. at 146. Mr. Harrison testified that Mr. Chaffee
did not lodge objections to any of the specific job functions during the tour. Id.
       Mr. Harrison recalled a second meeting with Mr. Chaffee in February 2018,
at which he, another Streuber manager, and Mr. Chaffee discussed Streuber’s need
for additional weekend staff. Id. at 149. At that time, Mr. Harrison explained the
training process for pickers. Id. at 150. Thereafter, Claimant’s second assignment
to Streuber began, during which Claimant completed the picker training under Mr.
Harrison’s guidance, which consisted of training videos and hands-on lessons using
the equipment itself. Id. at 153-54. Claimant was also taught how to employ the
safety harnesses required to be worn while picking. Id. Finally, Claimant was
required to complete a written comprehension test, for which he received a perfect
score. Id. at 160.
                                  C. The WCJ’s Decision
       In a February 11, 2020 decision, the WCJ denied Spherion’s Petitions as to
Streuber. The WCJ concluded that Spherion had not established facts that were
unavailable to it when the NCP was issued and, therefore, failed to demonstrate that
the NCP was materially incorrect. WCJ Decision, Conclusions of Law (C.L.) No.
3.7 The WCJ deemed the testimony of all witnesses to be “generally credible” in
light of the following factual findings. Spherion hired Claimant, placed him at
Streuber, and signed his paychecks. Spherion specifically advised Claimant that

       7
         As noted above, the WCJ also dismissed Spherion’s previous two petitions, since
“[d]uring the pendency of these petitions . . . the parties acknowledged that the proper additional
defendant was Streuber, not John V. Schultz.” F.F. No. 12.


                                                9
Spherion was his employer. Spherion specified the job duties which its employees
were authorized to do pursuant to its contract with Spherion. Additionally, Spherion
mandated its prior approval to any changes in Claimant’s job duties. And finally,
Spherion sent Claimant notices regarding his workers’ compensation coverage. F.F.
No. 13(a)-(l). The WCJ concluded, “[t]he only thing that actually transferred to
Streuber was the day[-]to[-]day oversight of Claimant that is necessary in all
temporary employment situations.” F.F. Nos. 13 and 14.
       Spherion appealed to the Board, which affirmed the WCJ in a February 18,
2021 decision. This appeal followed.
                                          II. Issues
       In its appeal to this Court,8 Spherion argues that the WCJ’s decision was
capricious, not reasoned, and unsupported by substantial evidence; that the WCJ
failed to apply the relevant case law with regard to either the Review or Joinder
Petition; and that the Board had consequently erred in affirming her decision.
                                      III. Discussion
                                   A. The Review Petition
       An NCP that contains a mistake as to the identity of an employer may be
subject to correction, provided that the alleged material mistake was made at the
time that the NCP was issued. Mahon v. Workers’ Comp. Appeal Bd. (Expert
Window Cleaning and State Workers’ Ins. Fund), 835 A.2d 420, 427 (Pa. Cmwlth.
2003), appeal denied, 849 A.2d 1206 (Pa. 2004). The party seeking to modify the
NCP carries the burden of proving such a mistake. ESAB Welding & Cutting Prods.


       8
         The standard of appellate review in a workers’ compensation proceeding is limited to
determining whether constitutional rights were violated, whether an error of law was committed,
and whether the findings of fact are supported by substantial evidence. Gumro v. Workmen’s
Comp. Appeal Bd. (Emerald Mines Corp.), 626 A.2d 94, 97 (Pa. 1993).


                                              10
v. Workers’ Comp. Appeal Bd. (Wallen), 978 A.2d 399, 404 (Pa. Cmwlth. 2009),
appeal denied, 991 A.2d 314 (Pa. 2010). Instantly, Spherion maintains that it
committed a material mistake of fact when it issued an NCP stating that it was
Claimant’s employer. Spherion alleges that the WCJ improperly denied its Review
Petition, which would amend the NCP to make Streuber the employer liable for
Claimant’s workers’ compensation benefits.
      It is well settled that when an employee of one company is loaned to another,
the primary factors in determining employer status are the control over the work to
be completed and the manner in which it is to be performed. Universal Am-Can,
Ltd. v. Workers’ Comp. Appeal Bd. (Minteer), 762 A.2d 328, 333 (Pa. 2000). Other
relevant factors include responsibility for the results of the work; terms of agreement
between the parties; the nature of the work or occupation; the skill required for
performance; whether one is engaged in a distinct occupation or business; which
party supplied the tools; whether payment is by the time or by the job; whether the
work is part of the employer’s regular business; and the right to terminate the
employment. Id. (citing Hammermill Paper Co. v. Rust Eng’g Co., 243 A.2d 389,
392 (Pa. 1968)). The provision of workers’ compensation coverage is another
important factor. 3D Trucking Co., Inc. v. Workers’ Comp. Appeal Bd. (Fine and
Anthony Holdings Int’l), 921 A.2d 1281, 1288 (Pa. Cmwlth. 2007). Although the
determination of an employer-employee relationship is a question of law, it depends
heavily on the WCJ’s underlying credibility and factual determinations. Berkebile
Towing and Recovery v. Workers’ Comp. Appeal Bd. (Harr, State Workers’ Ins.
Fund and Uninsured Employers’ Guar. Fund), 254 A.3d 783, 793 (Pa. Cmwlth.
2021) (citing Universal Am-Can, 762 A.2d at 330-31).




                                          11
      In support of its contention that Streuber is the liable employer, Spherion cites
JFC Temps, Incorporated v. Workers’ Compensation Appeal Board (Lindsay) (JFC
Temps), 680 A.2d 862 (Pa. 1996). In that case, JFC, a temporary employment
agency, assigned the claimant to G & B Packing (G & B) as the driver of a tractor
trailer. Id. at 864. The claimant reported daily to G & B, where an operations
manager instructed him on his work hours, which truck to use, and his destinations,
then gave him freight documents, the bill of lading, and the keys to a tractor-trailer.
Id. No representative of JFC was ever present at the G & B work site. Id. Yet JFC
determined and paid the claimant’s salary (based on time slips completed and signed
by G & B personnel). Id. If the claimant could not work, JFC would supply a
replacement. Id. Whether the claimant’s work was satisfactory was G & B’s
decision; if not, G & B could request a replacement from JFC. Id. JFC personnel
was never present at the G & B work site and gave the claimant no instructions
regarding his work performance. Id. at 866. G & B controlled the day-to-day
operations of its vehicles and held the right to select the routes taken by the claimant.
Id. Moreover, no contract existed between JFC and G & B. Id. Since G & B had
the right to control the manner of the claimant’s work performance, our Supreme
Court affirmed the Board’s conclusion that G & B, not JFC, was the liable employer.
Id.
      Spherion argues that JFC Temps supports its position because Streuber, like
G & B, held the right to control Claimant “with regard to not only the work
performed but also as to the manner of performing it.” Spherion’s Brief (Br.) at 36.
Spherion asserts that the contract between the two companies provided that Streuber
would “control the details of the work” and “be responsible for the work product”
of temporary employees.        Id. at 39 (citing C.R., Item No. 25, Staffing and



                                           12
Professional Contract Services Agreement, ¶ 2). Spherion also refers to record
evidence that Streuber had requested Claimant’s return before his second assignment
at the warehouse; that Streuber had provided Spherion with a detailed job
description, which delineated Claimant’s job duties; and that Claimant was trained
and supervised by Mr. Harrison, a Streuber manager. Spherion adds that Mr.
Chaffee, its representative, was never invited to attend any of Claimant’s training,
nor did he receive a response to his request for documentation before Claimant’s
position could be changed.
      We find JFC Temps to be readily distinguishable from the instant matter. As
noted above, JFC was “never present” at the G & B work site. JFC Temps, 680 A.2d
at 865. By contrast, Spherion’s representative was present at the Streuber work site
on multiple occasions, and even toured the warehouse in order to give his approval
or disapproval to the tasks that his company’s employees would be performing.
While the contract between Spherion and Streuber does contain language granting
provisional control to Streuber over Claimant’s work, it also imposes numerous
restrictions on his tasks, as well as the prohibition on any change in his job duties or
job location without Spherion’s permission. While Streuber specifically requested
that Claimant be assigned to its warehouse in February 2018 (unlike G & B Packing,
which expressed no preference for a specific JFC employee), Spherion denied the
request because Claimant was assigned to another client at the time. These factors
underscore Spherion’s right to control Claimant’s work assignments.
      Spherion argues that even if it officially held control over Claimant’s work,
Streuber “abrogated [Spherion] of those same control rights when it placed Claimant
in the [p]icker without following through with the final steps to get prior written
approval and without advising [Spherion] on any date before the accident that [it]



                                          13
had already moved Claimant to the [p]icker position.” Spherion’s Br. at 29. We are
not persuaded by Spherion’s argument. Mr. Chaffee’s February 20, 2018 e-mail
authorized Claimant’s use of Streuber’s picking equipment. C.R., Item No. 33. Mr.
Chaffee indicated that proper training and the use of safety harnesses were required
only with the use of a scissor lift, which Claimant never used. Mr. Chaffee remarked
that Streuber likely had training materials similar to those provided by Spherion,
which indicates that Streuber had a choice of using the training materials furnished
by Mr. Chaffee or its own.    Furthermore, when Mr. Chaffee visited the Streuber
warehouse in February 2018, he received a demonstration of the picker training that
Streuber would provide. Spherion’s concession to Streuber’s training methods does
not demonstrate that Claimant’s duties exceeded those authorized by Spherion or
that Spherion no longer exercised control over Claimant’s work assignments.
      Other evidence in the record reinforces the conclusion that Spherion
maintained control over the manner of Claimant’s work performance at the time of
his injury. Like all Spherion employees, Claimant was required to follow its rules
of conduct while on assignment, and was forbidden by Spherion to participate in a
client’s benefit program.      As noted previously, Spherion held workers’
compensation insurance for its employees. Claimant was informed of Spherion’s
workers’ compensation policy on the day Claimant was hired, before receiving his
assignment to Streuber.
      Spherion also argues that the OSHA Inspection Report constitutes proof that
Streuber “usurped authority and control” of Claimant by placing him in “an
unauthorized position.” Spherion’s Br. at 30. We disagree. It is true that the OSHA
official who issued the Report advised Streuber that “staffing agencies are jointly
responsible with host companies for the safety of temporary workers.” C.R., Item



                                        14
No. 30 (emphasis in original). However, OSHA’s central concern was the safety of
the Streuber warehouse as a workplace. That is substantially different from the
question of whether control had passed from agency to host company, such that the
latter became the liable employer for workers’ compensation purposes. As the same
OSHA official observed, “the extent of responsibility under the law” for each of the
companies was not an issue that the Report was designed to address.
                                   B. The Joinder Petition
       A party desiring to join another defendant to assert a claim relevant to the
pending petition may do so as a matter of right by filing a petition for joinder. 34
Pa. Code § 131.36. A WCJ is authorized to treat a joinder petition as a new claim
petition filed on behalf of a claimant against a putative employer. 3D Trucking Co.,
Inc., 921 A.2d at 1287. Regarding its Joinder Petition, Spherion maintains that the
facts of this case warrant “a determination as to whether joint or shared liability
should have been imposed between [Spherion] and Streuber, rather than only one or
the other.” Spherion’s Br. at 58-59.
       In support, Spherion cites a line of workers’ compensation cases from the
trucking industry, where resolution of the employment question is sometimes
elusive. For example, in American Road Lines v. Workers’ Compensation Appeal
Board (Royal), 39 A.3d 603 (Pa. Cmwlth. 2012), the WCJ found that a deceased
tractor-trailer driver was jointly employed by Ayerplace Enterprises, the contractor
that owned the vehicle that he drove, and by American Road Lines, a motor carrier
for whom Ayerplace provided dispatch and coordination services.9 39 A.3d at 608.



       9
         The decedent in American Road Lines was nominally an independent contractor rather
than an employee of either company. As we noted, this made employment status “critical, because
independent contractors cannot recover benefits under the Act.” Id. at 610.


                                              15
The Board reversed in part, holding that “joint and several liability is not consistent
with the Act.” Id. at 610.
      On appeal to this Court, we disagreed with the Board’s determination of the
joint liability question, observing that, “[w]hile rare, the concept . . . is not foreign
to the workers’ compensation scheme[; i]ndeed, our courts have recognized the
doctrine for decades.” Id. at 613. We affirmed on other grounds, however, holding
that the record offered sufficient evidence that American Road Lines was the
decedent’s sole employer. Id. at 616. The contract between the two companies
provided that American Road Lines would exercise no control of its own over the
drivers. Id. at 607. Yet, we ruled out joint liability, since Ayerplace had no
customers of its own, had no independent authority to hire or fire the decedent, and
could not give him assignments other than those under American Road Lines’
direction. Id. at 613-14. Ayerplace “had none of its own policies to enforce and
received no paperwork from [the decedent] showing the work he performed and how
he performed it.” Id. at 615. We placed “particular emphasis on an entity’s ability
to hire, fire, discipline, and set standards for [the claimant’s] conduct.” Id. American
Road Lines’ ability to do each of those things was further confirmation that it was
the sole employer. Id.
      Spherion argues American Road Lines applies because “the manner in which
the parties actually conducted their affairs” determined employer status, and not the
agreement between the parties. Spherion’s Br. at 60 (emphasis in original). As
Spherion observes of American Road Lines, “the parties did not have a relationship
or conduct themselves in a manner that provided [the decedent] with control over
his time or manner of work, despite the language in the written contract.” Id. at 61.




                                           16
      We disagree with Spherion’s reliance on American Road Lines to support its
assertion that Spherion shares liability with Streuber. The relationship between the
two companies in that case was defined by the almost complete subordination of
Ayerplace’s interests to those of American Road Lines. By contrast, Spherion was
free to pursue its own interests, which it did by exercising its firm control over
Claimant’s work and manner of performance. Spherion required that Claimant abide
by its policies, determined which duties Claimant was authorized to perform, and,
crucially, maintained the power to “hire, fire, discipline, and set standards for”
Claimant’s conduct. Insofar as Streuber assumed any authority over Claimant’s
daily activities, it remained carefully delineated within the agreement between the
two companies. We therefore conclude that the WCJ and Board did not err when
they declined to entertain the question of joint liability.
                                    IV. Conclusion
      In light of the foregoing, we see no error in the WCJ’s conclusion that
Spherion was Claimant’s sole employer at the time of his injury, and that Spherion’s
initial acceptance of liability for his workers’ compensation payments was therefore
not materially incorrect. Accordingly, we affirm the Board.


                                           ____________________________
                                           ELLEN CEISLER, Judge




                                           17
          IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Ruggieri Enterprises, LLC d/b/a       :
Spherion, Zurich American Insurance   :
Company, and Gallagher Bassett        :
Services,                             :
                   Petitioners        :
                                      :
     v.                               : No. 297 C.D. 2021
                                      :
Kale Teudhope (Workers’               :
Compensation Appeal Board),           :
                Respondent            :



                                 ORDER

     AND NOW, this 19th day of September, 2022, the order of the Workers’
Compensation Appeal Board in the above-captioned matter, dated February 18,
2021, is hereby AFFIRMED.



                                        ____________________________
                                        ELLEN CEISLER, Judge